Warren E. Burger: Next case on for argument is number 436, Davis against Mobile County Commissioners. Mr. Greenberg you may proceed whenever you’re ready.
Jack Greenberg: Mr. Chief Justice, may it please the Court. This case is here on writ of certiorari to the United States Court of Appeals for the Fifth Circuit. The area under consideration is Metropolitan Mobile which is portrayed on this map behind me with a school population in excess of 50,000 students. This 50,000 is out of a total Mobile County school population of approximately 70,000 students. The black-white ratio in metropolitan Mobile is almost exactly 50-50. In the system as a whole, city and rural, the black-white ratio is about 60% white, 40,000 students, 40% black, 30,000 students. 85% of the black students were about 26,000 in the system reside in metropolitan Mobile. At all stages of the litigation, the Courts and the parties including the school board have treated metropolitan Mobile as a separate matter. The proceedings which have resulted in this writ of certiorari focus on integration of the elementary schools in metropolitan Mobile although facts just furnished to us by respondents and set forth in a supplemental brief filed Saturday indicates the junior high schools and the high schools there in which a substantial degree of integration was supposed to have been accomplished are in very substantial measure identifiably black. The question presented to this Court is whether in this school system, where the entire spectrum of school assignment techniques have been used in the past to maintain racial segregation, noncontiguous zoning, satellite zoning, pairing, busing, a bewildering array of deviations in grade, structure, portable classrooms, school closings, school construction. Whether those techniques, which have been employed in the service of segregation now ought to be used in the service of integration or is the sole standard to be an innovation. That is the exclusive employment of the neighborhood school, whatever that means, now suggested by the United State’s and the respondents as a method of school assignment even though it results in an exceedingly high degree of racial concentration. Some children have, in the past in Mobile sometimes been assigned on the basis of some concept of neighborhood among a number of other assignment factors, but as the sole means of assignment, it is an innovation. It might be added at this point, at least I would like to add at this point parenthetically an answer to the argument which emerges from this sharp departure in administration which was anticipated yesterday by counsel for the Charlotte School Board who stated and by Mr. Blake who stated today two wrongs do not make a right. That seems to be the only answer to this series of facts which exists here in Mobile and in the other case, the other case argued earlier. He conceded two wrongs do not make a right was the only answer and however satisfying that aphorism might be, a brief analysis of it, we submit, illuminates the issues in this case. Busing to segregate was indeed wrong so was noncontiguous zoning, portable classrooms and so forth but the wrong was not the busing or the zoning, it was the racial segregation. These assignment techniques were normal, neutral, administrative means of implementing a governmental policy, in this case an unconstitutional governmental policy. Similarly, transportation and the various other aids of school assignment in the service of integration are neither good nor bad, it considered abstract. They are similarly instruments in the service of disestablishing an unconstitutional system. The question under review is this Court’s judgment of June -- is the Fifth Circuit’s judgment of June 8, 1970 as modified by judgments of August 4 and August 28, 1970. These were the ninth, tenth and eleventh appeals to the Fifth Circuit since 1963. The case is now pending there on further appeal, having to do with enforcement of the transportation and faculty portions of the earlier decree. It has been before the District Court and the Court of Appeals a sufficient number of times so that the docket entries alone occupy half of the first volume of this record and throughout these proceedings, a vast quantity of materials have accumulated. Nevertheless, the salient facts are clear and they are not complex and the issues confronting the Court are clear. The essence of the problem is revealed in statistics filed by the respondent in the District Court on October 2nd, a week ago, last Friday and not I may add served on us. Respondent’s document has been reproduced in our supplemental brief, filed with the Court on October 10th and analyzing the brief. It is a photocopy of their document in our own brief. And what I am about to describe is the board’s own statistics although we submit that upon an evidentiary hearing we could demonstrate to the facts are far worse. The Fifth Circuit plan in operation according to their statistics, results in 7,651 or about two thirds of all the Negro school children of metropolitan Mobile attending all black elementary schools using the Fifth Circuit’s definition of an all black school as one with fewer than 10% white students. This map of metropolitan Mobile indicates the elementary school districts in that portion of the system. It is approximately 10 miles across the west and 18 miles from north to south. Almost all black children are separated from the preponderant white portion of the city by interstate 65. This is the separating line, this is the black section, this is the white section. The all black zones now on their own admissions include Robins which is all black, Grant which is all black, Brazier which is all black, Palm (ph) which is all black, Stanton Road which is all black, Fonde which is all black, Owens which is all black, Collier (ph) which is all black, Council which is all black. Then here is Whitley which is 89% blend, all black, 1% from the Fifth Circuit definition and other schools ranging from 64, 76 and 80% black. Now, these districts here, using again a definition of no more than 10% black students are all white. Indian Springs all white, Forest Hill all white, Austin all white, Fonde all white, Shepherd all white, Morningside all white, Merck is all white, Westmont all white, Williams all white. Here is a district with 52% white drawn from an all black enclave here, but for many years there was the only one to 12 school in the system, the school being one to 12 so that it would absorb all the black children in that area. The school is closed and now they go to school over there. There are in fact some small percentage of white students living in some of the 90% to more black districts, but under the plan, as it is operated, as the respondents have informed the District Court for reasons that we do not know, not all of them and perhaps none of them are attending the schools to which they are assigned. There is a motion pending in the District Court about that but we have not been able to get a hearing. Moreover, the petition which we took to this Court involves only elementary schools. The high school situation, however, under actual enrollment figures now furnished seems far worse than projected in the government’s plan which is essentially adopted below. As page three of our supplemental brief indicates, more than 6700 Negro students will be going to high school and junior high school in all black schools. Therefore, we have a situation in which the preponderant number of black students in metropolitan Mobile will be spending half of their education, the elementary years in all black schools and the so called palliative of integrated junior high and high school education which does not, in any event cure denial of constitutional rights for the first six years, will in fact not exist for them. And the issue is, does this final, this is a final desegregation plan, does it satisfy the Fourteenth Amendment? The Fourteenth Amendment rule as most recently been expounded in Green and Alexander as requiring the ending of the last vestiges of segregation and the elimination of segregation, root and branch. And we submit that that imperative is far, exceedingly far from having been satisfied. Now the justification offered by respondent and the United States for leaving racial segregation essentially intact in metropolitan Mobile is that the result is required by neighborhood schools. In assessing the so-called neighborhood school zoning of Mobile, we might however first describe the methods of school zoning which Mobile has used traditionally. On this record, the school district buses more than 20,000 students at an average round trip of 30 miles a day. Most of the busing is in the rural area, but there is a substantial amount at shorter distances in the city and so busing is hardly foreign to Mobile education and this figure compares fairly well with the fact that 40% of all American school children are bused to school. Some of this busing has clearly been for the purpose of maintaining racial segregation. As for example, when approximately 600 black students were bused from rural Saraland down to around this area to an all black school. Approximately 7000 students in the western part of Mobile over here, it’s in the metropolitan area, are bused where the school districts are large and the distances are somewhat greater and the preponderant part of the white population lives. But the point is that busing is common place in Mobile education. Mobile has in the past regularly used noncontiguous zoning. I would like to ask the Court to turn to pages 7 (a) that’s in the appendix to our brief and look at the two pages of colored maps there. These maps were prepared by the United States and have been adopted from their appendix in the Court of Appeals for the Fifth Circuit. The zones on the map are colored in a way so that all parts of a noncontiguous zone are the same color and some of these involve so called satellite zoning and some of it involves noncontiguous pairing. It can be seen at a glance that Mobile has assigned children to schools on anything but a neighborhood basis. The difference is of course this map depicts a period in which noncontiguous zoning was used to maintain racial segregation. On the first page, for example, the bright pink portions constitute a single school zone in which black children were bused in the northern part of the zone to the pink semi-circular sections in the right side which is the Saraland situation I was describing a moment ago. White children attended a single school from the blue portion of the map, that being satellite zoning. There was a school in one part, but not in the other. But the corridor between the two sections called Thomas was formed because blacks lived in there and they were not to go to the white school. On the next page, the bright red portions of the map, again just taking an example, constitute a white school zone and white children at Brookley went up to the white school at Woodcock.
Warren E. Burger: Before you more that Mr. Greenberg, coming to the corridors you called it between the two blue sections with the title Thomas on it. To what school students in that area go? Where are they assigned?
Jack Greenberg: Now?
Warren E. Burger: Yes. I’m trying to follow that on your exhibit.
Jack Greenberg: Well, Your Honor you’re going to have difficulty as I have had in going from one map to another because Mobile has changed its school assignment system so frequently and so much from year to year that zones you will see on one map, Mr. Justice, one year will not be on the map for the subsequent year and so forth.
Warren E. Burger: What I want to know is where was at the time of this map, in other words I am searching --
Jack Greenberg: They went to a black school named Thomas in the Thomas zone at that time. There was a black school named Thomas in the Thomas zone between Whistler and Parks and black students went to the Thomas school and white students attended school, a single school from Whistler and Parks.
Warren E. Burger: The outlines of the Thomas school are not shown on this map zone, are they?
Jack Greenberg: Well yes Mr. Chief Justice, if you --
Warren E. Burger: They are just like green line?
Jack Greenberg: No, the outline of the Thomas School between Whistler and Parks is all in white, it’s not colored in. We’ve colored only the noncontiguous zones.
Potter Stewart: And when was this zoning planned?
Jack Greenberg: These are maps that I believe is I think zoning in 1964 and 1965. It’s a composite prepared by the Department of Justice for those two years. The noncontiguous zoning, the noncontiguous zones are listed on page 19 (a) of our brief, Mr. Justice Stewart, for each of the years. If you will turn there, there is a list with a single spaced page of rather small type which lists all the noncontiguous zones which existed in the Mobile school system and by year, the ’63, ’64, ’65, ’65, ’66, ’67 that's as of the time when that record was made. Now, if this analysis of the last five minutes is not completely laid to rest the fact that there is nothing to the notion of neighborhood schools in Mobile, I would like to add that in the black areas, whenever they had a school where the capacity of the school is filled up by black children, they wanted to put more blacks in, they added portable classrooms and the records show that with respect to white children, they did the same thing. The capacity of a school can determine the neighborhood it will serve, but where the capacity of a school is a readily expandable thing like an accordion, almost it’s like an Alice in Wonderland, what is the capacity of the school? The capacity of the school is whatever the decision of the school board decides that it should be. In fact in Mobile, portable classrooms, the record shows, were substantially added to black schools while white schools were under capacity and this is shown by respondent’s report which is on page 208 of the appendix and in appendix D to our brief. Appendix D to our brief has a list of portable classrooms and so the notion of neighborhood has somehow related to a fixed capacity of school while we would submit in no cases applicable here is ludicrous. Another way school population is defined is by grade structure. In this all black area over here, which is called Hillsdale, they had the only one to 12 school in the city of Mobile and I mentioned that earlier because that absorbs all the black kids. This, for example, only a K-3 school or a high school or junior high school, the black kids will then have to go to schools elsewhere. That school ultimately was closed, but it’s a normal and quite recent assignment practice of the school system. Elsewhere in this system, there is the most variegated combination of great structures. An expert witness said he had never seen anything like it. In our brief on page 35, there is just a summary of the great structures which they have used in 15, 16, 17, 18 19, 25, 67, 68, 69, 610, 612, 7, 78, 79, 711, 712, 812 and I am just picking them out. In other words, the notion of neighborhood as determined by the capacity of a school serving a geographical area is even -- well, it is a concept that is really not capable of definition, certainly in this case. We saw in the Swann case, the Charlotte case that what is claimed to be a neighborhood that is a contiguous zone can consist of something like the shape of a dumbbell, two large round areas are connected by a connecting bar. The connecting bars in there, it's called a neighborhood and if you take that out, it's called noncontiguous zoning and not a neighborhood school. But the complexities and curiosities of the neighborhood school system in Mobile are even more fantastic than that. The record will show that Mobile school officials define the neighborhood school not merely in geographical terms but in psychological and sociological terms as well, whatever that may mean. The question for this Court therefore is whether in a school system, which has been segregated by law until 1954 and which remained completely segregated until 1969 and which is still now overwhelmingly segregated as the result of a so-called final desegregation plan under which it now operates, this Court, supervising District Courts sitting in equity should fashion an effective remedy to forever end the unconstitutional administration of the school system so far as race is concerned.
Warren E. Burger: But that would end it just in this particular case, wouldn't it?
Jack Greenberg: Pardon me, Mr. Justice.
Warren E. Burger: That would end it, your objective was to end it forever. That would end it just in the areas you have shown on your map, wouldn’t it?
Jack Greenberg: An effective remedy would end it.
Warren E. Burger: Yes if we found this effective remedy?
Jack Greenberg: Yes.
Warren E. Burger: Now, while we’re there, I suppose Mobile is no exception to what is true in almost every large community in the country that there is a more or less constant movement of people, sometimes described as an upward movement, people trying and like -- with a two bedroom house, trying to get a three bedroom house or a three bedroom house trying to get a four bedroom house, this movement is going on. How does the District Court in performing this function keep track of the changes that would flow from that? I assume that you would agree that changes will flow from that upward movement.
Jack Greenberg: Well, Mr. Chief Justice, I would submit it’s not the job of the District Court to keep up with it, on its own initiative. It’s like any other decree in equity if a party or parties come to the Court with a pleading setting forth a claim upon which relief can be granted and the Court will examine it and decide whether relief should be granted. But the Court is not going to replace the school, but ultimately the school board has a constitutional duty, having taken the oath to uphold the constitution, to keep up with this kind of thing and the District Court may or may not be called upon to do it.
Warren E. Burger: Well, if I can propose a hypothetical situation to you, assume that in a given district where you have a racial balance of the school which, as of today you find acceptable and that three years from now by the so called upward movement, the population of that area has changed so that the balance no longer satisfies the standard racial balance that is found acceptable today in 1970. Is that a matter as to which the Court should grant a remedy?
Jack Greenberg: Mr. Chief Justice, I would like to make several observations in an effort to answer that. And one is, in a city like Mobile, indeed many communities which may come before a court or this Court, will have a situation in which the constitution has been violated without a doubt to their knowledge from 1954 to 1969 and it may be not asking too much to take another look at it again three years later. It’s not as if they have been thoroughly well integrated for a hundred years and then someone is suddenly calling them into Court. Secondly, it maybe that the Court will have to look at it as indeed in policing an antitrust decree or a water rights case or anything. So it is possible and then a judgment will have to be made on the merits of the case. As your question implies, will a period arrive sometime in history in which the Court will no longer ever have to look at it again, I imagine that at some point it would arrive, but now one year after Mobile has first taken a step going only as far as it has, I suggest, it's premature to consider that question.
Warren E. Burger: But in the hypothesis I was putting to you, there is no element of discrimination that brings this about, but merely natural change in the structure of the community. So is it your position then that the Court has a duty to -- the school board in the first instance, the Court, the parties, must go in and see to it that adjustments are made to reflect the composition of the community, independent of any discriminatory motive?
Jack Greenberg: Well again, that’s not this case, but I don’t want to evade your question by giving that kind of an answer to it. The school board is being asked to take affirmative action at this time to undo a long history of quite vigorously enforced discrimination and I think it -- we’re talking about a hypothetical case, I would assume that in a period of three years, the racial segregation which has been so virulent and has, as Mr. Napier (ph) said earlier, in a part of American history there is slavery for a hundred years and segregation for a hundred more, it may not be so easily uprooted. It maybe the Court will have to look at it again and see whether or not this is just a natural movement of upward mobility to get a house with an additional bedroom or is related to something else. But that's on a record that I haven’t seen and no one has seen.
Warren E. Burger: But what I’m driving at is that last point I was trying to make to you. Is this always tied to a discriminatory motivation or does this requirement of the racial balance exists independent of the reason and source?
Jack Greenberg: Well, the racial balance is in your question, not in my statement and it’s not a term. I think, it was made quite clear that we are advancing to this Court. The solicitor reads our brief which says, we disallow racial balance, it says Aha, that shows they are for racial balance. So I would like to say that if you’re hypothesizing a case of racial balance, I’ll answer it in terms of the hypothesis, but it is --
Warren E. Burger: But you were reciting some figures to this, what do those figures mean?
Jack Greenberg: That it’s not a question of balance, it's all black.
Warren E. Burger: No, but I am talking about the corrective parts, because you have -- you mentioned some specific figure, I forgot now what it was. Corresponding to the 7129 figure in the case we argued yesterday.
Jack Greenberg: I have not yet mentioned any figure Mr. Chief Justice.
Warren E. Burger: Well, then I suppose I give it (Voice Overlap)
Jack Greenberg: The figure which I mentioned was merely describing the racial population just so the Court would have an understanding of what the facts of the case are. I was not proposing any --
Speaker: Yes, but you did use a definition (Inaudible) the Fifth Circuit?
Jack Greenberg: Yes, I did. I did use the Fifth Circuit definition as describing those districts and the school that I call all black, is in terms of Fifth Circuit definition has indicated here, 90% black. Yes, that's correct. I would, Mr. Chief Justice, there is a time when the Courts can divest themselves with this problem. I would seriously doubt that would be three years from now. But it would be at some time and we don’t know when. I think, only experience will tell.
Byron R. White: Even though the intervening acts which changed the context of neighborhood may be wholly private decision making?
Jack Greenberg: Well, if they are wholly private decision making and can be totally divested from everything else, I might tend to agree it would be sooner rather than later. But, I think, a careful examinations of records indicate frequently that what is taken to be wholly private is often not wholly private. I think, we have to see. But on the hypothesis that it's wholly private and on hypothesis that we have had a completely desegregated system and so forth, I would say such a time could arrive. I was beginning to say that the question for this Court as we see it on this record is whether in a school system which has been segregated by law until 1954 and which remained segregated until 1969 and which is now still overwhelmingly segregated as the result of a so called final desegregation plan, this Court, supervising District Court sitting in equity should fashion an effective remedy to forever end the unconstitutional administration of the school system, so far as race is concerned. We submit that this Court, as a remedial measure, should declare a rule which requires that every black child at every grade in his educational career must be free of assignment to a racially identifiable minority school and such a school, in language of our brief is one which by reason of a very considerable concentration or disproportion is conceive and designed to receive black children.
Potter Stewart: May I ask, Mr. Greenberg a question that I asked yesterday in somewhat different context. I understand your position, a position that's spelled out very clearly in your brief, and it is addressed very clearly orally here, but is it your position that that is a test that must be met in remedying and rectifying a previously dual school system on the one hand or is it your position that that’s a test that is required substantively by the Fourteenth Amendment, regardless of the history of a particular school system?
Jack Greenberg: Well, it is the former but the two are intertwined because you do not get to disestablish a segregated school system except for the Fourteenth Amendment, unless there are State or Federal Legislation, but it is essentially the Fourteenth Amendment we are talking about in cases like this. What we are talking about is a remedial measure. We are talking about a remedy but frequently from remedies, rights do stem, in an antitrust case, you may get a right to license or a right to the government, again a right to compel divestiture, which is a remedy, you could not do but for the fact of a certain substance of violation. However it is a remedy.
Potter Stewart: Well so, then do I understand that it is not, so you do not plan, that it is the personal, individual, constitutional right under the Fourteenth Amendment of a Negro Public School child to attend throughout his school career, a school that is not racially identifiable?
Jack Greenberg: I want to be sure that I understand your question. You are limiting your question to areas where there has been segregation imposed by law in some form?
Potter Stewart: No, I’m not limiting my question. I ‘m asking you whether it's your position that the Fourteenth Amendment confers upon every school child in the United States and particularly every Negro public school student the right to attend racially non-identifiable schools throughout their school careers, throughout their school career?
Jack Greenberg: Well, my answer is no and I have to explain the reason for the answer, so I would be sure that I am not misunderstood. It appears to me that you are essentially raising what might be called the De facto question, whether where there has been no de jure segregation and there is nevertheless a considerable concentration of black students in a racially identifiable school, nevertheless, one may obtain a decree from a Federal District Court integrating the schools according to the measures we propose. My answer to that is we require some finding of -- we think that this, the rulings of this Court require, that there have been some segregation imposed by law. We think, however that in parts of the country which are normally not referred to South are out of South, one can find that segregation imposed by law as in Denver and in New Rochelle and in other places where it has been found and it has been done by Court and we think that a searching record in other places would turn it up as well. We will assume that there are places where that has not been established and cannot be established. And in those places, I personally would be willing to urge a Court that the same remedy should apply. It would be on a different basis, not this case and I would --
Potter Stewart: Then it's not a remedy. Then it's a substantive constitutional right?
Jack Greenberg: I would concede that's an open question and hardly the thing to be decided here today.
Potter Stewart: But in that case, it would not be a remedy to rectify an illegal situation?
Jack Greenberg: That’s correct. In that case one would have to find a substantive right.
Potter Stewart: It would be a personal substantive constitutional right, would it not?
Jack Greenberg: That's right.
Potter Stewart: In that hypothetical case?
Jack Greenberg: That's not this case. This case is a case we're arguing on the basis of remedy and I would readily admit, as I would have to, a fair reading of the cases indicate that other cases an open question.
Hugo L. Black: May I ask you one question (Inaudible) clear on your (Inaudible). There was a village in Alabama that I lived in, it was 100% colored. They had a mayor who is colored. They had a Board of Aldermen, colored. So they were granted by colored people. That was by nature, whether that is maybe that there is some reason why they had concentrated but they were there. Would it be your view that a place like that would have to come under the rule which you are asking for?
Jack Greenberg: No Mr. Justice Black because I did not get to state the second part of my rule, is that it must be feasible or workable and as you described the case without really understanding the situation any further, it’s difficult for me to understand how that would be feasible or workable.
Speaker: It worked pretty well the way they had it.[Laughter]
Jack Greenberg: No. I mean feasible or workable to integrate the school is what I am referring to. One would have to find some workable method of integrating the schools there and at least the case is put to me, I cannot think of a way of doing it.
Speaker: Probably none of them would wanted it?
Jack Greenberg: Yes, well that is the second part of the --
Thurgood Marshall: Would it be the same answer (Inaudible)?
Jack Greenberg: Would I give the same answer from --
Thurgood Marshall: (Inaudible)
Jack Greenberg: I imagine I would have to, yes.
Speaker: (Inaudible)
Jack Greenberg: Well I will confess that I like perhaps some others in the Court that are confused about the feasible, the workable, the reasonable test and I think we have to focus not on those words which have been used in ways that make them so inherently confusing, but on something else that relates to them and that is first --
Speaker: I didn’t understand, I gather that Green was feasible (Inaudible)
Jack Greenberg: Yes, green use feasible.
Speaker: Where the reasonable, I know we should become under the Court of Appeals of the Fourth Circuit, but where do reasonable or workable (inaudible) feasible.
Jack Greenberg: Workable was used in a concurring opinion by Mr. Justice Harlan in the Carter case, the feasible using Green, reasonable is in the Fourth Circuit. I think we would have focus on something else as these words that are being used are getting us nowhere and I think we want to focus on one, the result to be achieved and the result is the elimination of the all-black school and workability or whatever other word you used have to be seen in that context and then the casting of the burden.
Speaker: I thought we used feasible events of an alternative or any alternatives from keeping it a black school.
Jack Greenberg: Yes.
Speaker: Who aboard at the duty of employing one of those alternatives to be segregated, in that sense there wasn't an issue?
Jack Greenberg: I think so but I think it has to be also seen and I think we used it in that sense also in terms of the burden. If it appears it can be done as a very heavy burden on the board to establish that it cannot be done. Now --
Potter Stewart: By feasible, as I understand, you mean possible?
Jack Greenberg: Possible and in Mobile -- and in Mobile and Charlotte and in Athens in different ways. We know it’s possible in Athens because they are doing it, we know it’s possible in Charlotte, it happened today. We know it’s possible in Mobile because they have done it.
Potter Stewart: Right.
Jack Greenberg: They have done far more than they really have to do.
Potter Stewart: And your formulation would be if it is possible and you put the burden on the school board to show it is impossible, isn’t that about it?
Jack Greenberg: Yes, and a considerably heavy burden. Now that the solicitor had said that we are arguing some theory of racial balance, he has read the clear language of our brief, he picked it up and he read it. I had to turn to it because I thought maybe this brief had been changed down at the printer or something when he said well see therefore racial balance and I was really scared when he started reading that because I thought it said something it did not say, but it says what it was supposed to say that in the unitary school system, no black student may be assigned to a racially identifiable black school and I think we can explain it at considerable length that that does not mean racial balance and why. As we understand the meaning of racial balance, it means that every school has to reflect approximately the percentage of students in the same ratio as their ratio in the overall population. In metropolitan Mobile, it would be 50-50. In Charlotte it would be 70-129 and Mr. Chambers made it clear yesterday and I am making it clear now that that is not what we are arguing. Our position is that the constitutional obligation, just establish a dual segregated system requires at least that the resultant schools are ones which are not so overwhelmingly black when considered with a total population of that school district, that it’s considered to be a black school. And we differ also from the Government which use the words feasible and workable as we have in that we focus on result. We say and the decisions of this Court suggest that a most heavy burden is on the school board to establish that a means to end segregation, that means to end segregation do not exist and the plan does not work. In Mobile it is workable because I think of the ten techniques they have used if they picked any two or three they could do it and certainly if they used all the ten. Athens, it’s workable, Charlotte it’s workable. Mr. Justice Black’s hypothesis, I would assume it’s not workable. (Inaudible) so it is not workable, but we have this case here and I don’t think we have to -- that it’s difficult enough without considering all the cases that we don’t have here.
Harry A. Blackmun: Mr. Greenberg let me take you on thoroughly beyond this case. Suppose that that interstate were the boundary line between two school districts, what then is the situation?
Jack Greenberg: Well actually that interstate is the boundary between a number of school districts. It is the boundary, well in fact that school, it is the -- or having thought of it that way Mr. Justice Blackmun, but it is a common school boundary for a large number of school districts. Well they have moved school districts around all over the place and I think they would just -- one way of doing it, not that they have to reach the interstate barrier, they might do a variety of above. Actually, the Department of Health, Education and Welfare has adopted a plan called alternative B1 and I wanted to make -- have it clearly understood that we are not urging alternative B1 upon the Court. Alternative B1 was conceded in the Court of Appeals by the government to be a feasible plan. It was designed by HEW. It was one of four plans that could work to desegregate Mobile. We are not urging it upon the Court because they have not -- this record is riddled with denials of hearings, ex parte action, the facts have changed and it is entirely possible that at this moment it would not be an appropriate scheme for Mobile, but it is approximately the sort of thing which can do it and as a matter of fact --
Warren E. Burger: I think we’ll take it up at 10 o’clock tomorrow morning --
Jack Greenberg: Thank you Mr. Justice.
Warren E. Burger: -- Mr. Greenberg.